      Case 1:18-cv-01163-JCH-KRS Document 12 Filed 04/23/20 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

KEVIN KENNEY,

               Petitioner,
                                                                      No.:1:18-cv-01163-JCH-KRS
v.

STATE OF NEW MEXICO, and
ATTORNEY GENERAL OF THE
STATE OF NEW MEXICO,

               Respondents.

              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       Kevin Kenney, a paroled state inmate, petitions for a writ of habeas corpus under 28

U.S.C. § 2254. Following a trial in Bernalillo County, a jury convicted Kenney of driving while

intoxicated and with inoperable taillights. As a seven-time DWI offender, Kenney was

sentenced to three years in prison and two years of parole. Kenney unsuccessfully appealed his

conviction to and sought postconviction relief in the state courts. In the instant petition, Kenney

claims (1) the arresting officer’s failure to take a blood sample and the trial court’s denial of an

evidentiary hearing as part of sentencing violated his due process rights; (2) the trial court denied

him the right to testify on his own behalf; and (3) his lawyer rendered constitutionally ineffective

assistance at trial. Pursuant to an order of reference, see (Doc. 6); 28 U.S.C. 636(b), the Court

has considered the parties’ submissions along with the available record. Having done so, the

Court RECOMMENDS that Kenney’s petition be DENIED and this matter DISMISSED with

prejudice.

I.     BACKGROUND

       On September 8, 2016, Albuquerque Police Officer Christopher Rody observed Kenney

operating a vehicle without functioning taillights. (Doc. 10-1, at 38). Officer Rody pulled




                                                                                           Page 1 of 13
      Case 1:18-cv-01163-JCH-KRS Document 12 Filed 04/23/20 Page 2 of 13



Kenney over and noticed telltale signs of intoxication. (Id. at 39.). When asked, Kenney

admitted to drinking a beer. (Id.). As a result of this admission and the other indicia of

consuming alcohol, Officer Rody directed Kenney to exit the vehicle and perform standardized

field sobriety tests in the rainy weather. (Id.)

       Kenney advised Officer Rody that Kenney had a medical condition that caused him back

pain. (Id.). Kenney nonetheless performed the “walk-and-turn” and “one-leg-stand” tests. He

did poorly. Officer Rody asked Kenney to complete two alternative sobriety tests, counting

backwards and reciting the alphabet. (Id.). Because Kenney was cold from the rain, he refused.

Rody then arrested Kenney. (Id.) At the prisoner transport center, Kenney demanded a blood

test, but Rody offered only a breath test, which Kenney declined. Ultimately, neither test was

performed. (Id.)

       On September 28, 2016, a grand jury returned a three-count indictment against Kenney

charging him with (1) aggravated driving while under the influence, or alternatively with, driving

while under the influence, see N.M. Stat. Ann. §§ 66-8-102(D)(3) or 66-8-102(A); (2) driving

with a suspended or revoked license or, alternatively with having no driver’s license, see N.M.

Stat. Ann. §§66-5-39.1 or 66-5-2; and (3) failure to have operating tail lights, see N.M. Stat.

Ann. §66-3-805. (Id. at 1-4).

       Before trial, Kenney moved to suppress evidence. (Id. at 19-24). Kenney asserted that

Officer Rody’s failure to arrange for a blood test violated Kenney’s due-process rights. (Id.)

Kenney asked that Officer Rody be precluded from testifying or the trial court issue a “curative”

instruction to the jury that a blood test would have been favorable to Kenney. (Id.) Kenney also

filed a motion in limine to prevent admission of his prior felony convictions should he testify. (I.

(Id. at 40). The trial court orally denied both motions. (Id. at 46-53). Pursuant to an agreement

between the parties, the trial court also severed Count II of the indictment. (Id. at 7).


                                                                                            Page 2 of 13
      Case 1:18-cv-01163-JCH-KRS Document 12 Filed 04/23/20 Page 3 of 13



        The case went to trial from April 17 to 18, 2017. (Id. at 5-6; 40-41). Officer Rody was

the sole witness. Aside from Officer Rody’s testimony, the prosecution offered no other

evidence of Kenney’s intoxication. (Id. at 41). A jury nonetheless found Kenney guilty of

aggravated driving while intoxicated and not having operating taillights. (Id.). Sentencing was

set for a later date.

        On May 25, 2017, the prosecutor filed a supplemental information notifying Kenney of

the state’s intent to use seven prior DWI convictions to increase his sentence. (Id. at 15-17).

According to the information, as his eighth DWI offense, Kenney faced an “enhanced penalty

pursuant to §66-8-102(K), NMSA 1978, as amended, . . . with an exposure of twelve (12) years

of which ten (10) years is a mandatory incarcerated sentence . . .” (Id.) For his part, Kenney

requested an evidentiary hearing for the prosecutor to “prove the existence of valid priors by a

preponderance of the evidence.” (Id. at 8-10).

        The trial court held sentencing on August 10, 2017. (Id. at 10-14). Although the court

did not conduct an evidentiary hearing as Kenney requested, it did conclude one prior DWI

conviction could not be used to enhance his sentence. (Id.). Consequently, the trial court

sentenced Kenney as a seven-time offender to three years’ incarceration with the New Mexico

Department of Corrections followed by two years’ parole. (Id.). As for the inoperable taillights,

the trial court imposed a fifteen-dollar fine, which it suspended. (Id.).

        Kenney unsuccessfully appealed his conviction to the New Mexico Court of Appeals

(“NMCA”) and applied for postconviction relief in the trial court. (Id. 46-66). At separate

times, the New Mexico Supreme Court declined to review these denials. (Doc. 10-2 at 181). On

December 11, 2018, Kenney filed the instant petition under 28 U.S.C. § 2254. (Doc. 1).

Respondents answered on September 10, 2019. (Doc. 10).




                                                                                         Page 3 of 13
      Case 1:18-cv-01163-JCH-KRS Document 12 Filed 04/23/20 Page 4 of 13



II.       STANDARD

          The Antiterrorism and Effective Death Penalty Act (“AEDPA”) limits the Court’s review

of habeas-corpus petitions brought under 28 U.S.C. § 2254. As a matter of comity and to

safeguard against only “extreme malfunctions in the state criminal justice systems,” the Court

may grant relief only “if the state court’s decision was contrary to, or an unreasonable

application of, clearly established federal law” or the state court’s decision “was based on an

unreasonable determination of the facts in light of the evidence presented.” Smith v. Aldridge,

904 F.3d 874, 880 (10th Cir. 2018) (citations omitted). This hurdle is necessarily “dauting” in

deference to the state courts. Byrd v. Workman, 645 F.3d 1159, 1172 (10th Cir. 2011). As to the

first prong, the petitioner must show that the state court’s decision applied “a rule that contradicts

the governing law set forth in [Supreme Court] cases [or] if the state court confronts a set of facts

that are materially indistinguishable from a [Supreme Court] decision and nevertheless arrives at

a result different from [the Court’s] precedent.” Williams v. Taylor, 529 U.S. 362, 405-406

(2000).

          The state court need not cite or even demonstrate awareness of Supreme Court precedent

if the state court’s reasoning and result do not contradict controlling decisions. See Early v.

Packer, 537 U.S. 3, 8 (2002). To reach the level of an “unreasonable application,” the petitioner

must show more than an incorrect conclusion—the state court must have been objectively

unreasonable in its decision, not a “subjective assessment” of the “views of the judges on the

relevant state court (or, for that matter, the views of individual federal judges).” Hooks v.

Workman, 606 F.3d 715, 751 (10th Cir. 2010). Under the second prong, the petitioner must show

that “all reasonable minds reviewing the record would have to agree that the state court’s

determination of facts was incorrect.” Smith, 904 F.3d at 880. And the adverse decision must be

based on that unreasonable determination of the facts. See id.


                                                                                           Page 4 of 13
       Case 1:18-cv-01163-JCH-KRS Document 12 Filed 04/23/20 Page 5 of 13



III.    DISCUSSION

        Kenney asserts he was convicted in violation of his due-process rights, his right to testify

on his own behalf, and the Constitution’s guarantee of effective assistance of counsel. The Court

concludes that Kenney failed to show the state court’s decisions were contrary to, or an

unreasonable application of, clearly established federal law or the state court’s decisions were

based on an unreasonable determination of the facts in light of the evidence presented.

        A.     Due Process

        Kenney contends the trial court violated his due-process rights when it denied (1) his

motion to suppress based on Officer Rody’s failure to collect a blood sample; and (2) his request

for an evidentiary hearing prior to sentencing.

               1.      Suppression

        The NMCA rejected Kenney’s challenge in two filings. In a notice proposing summary

affirmance, which was later incorporated into an unpublished memorandum opinion, the NMCA

reasoned:

                Prior to trial, Defendant filed a motion to suppress any testimony from
        Officer Rody, asserting [the officer’s] failure to gather evidence denied him a fair
        trial. Citing State v. Ware, 1994-NMSC-091, 118 N.M. 319, 881 P.2d 679,
        Defendant argued that the failure to collect the blood sample was done in bad faith
        in an attempt to prejudice Defendant’s case, and, accordingly Officer Rody should
        not be permitted to testify, or alternatively, a curative instruction directing the jury
        to infer that the uncollected evidence would have been favorable to Defendant
        should be given. The district court apparently orally denied Defendant’s motion.
        Defendant challenges this ruling.
                In Ware, our Supreme Court directed courts to consider two factors to
        determine whether the State should be sanctioned for failure to gather evidence.
        Defendant relies on Ware in arguing that Officer Rody was under an obligation to
        collect a blood sample. For the reasons that follow, however, we disagree with
        Defendant that the Ware analysis is applicable to the present case.
                Under the Implied Consent Act, all persons who operate a motor vehicle
        “shall be deemed to have given consent . . . to chemical tests of his breath or blood
        or both . . .as determined by a law enforcement officer.” NMSA 1978, § 66-8-107
        (A) (1993). . . .[T]he act gives law enforcement officers the choice of whether to
        administer a breath test or blood test. Accordingly, Defendant was not in a position


                                                                                            Page 5 of 13
      Case 1:18-cv-01163-JCH-KRS Document 12 Filed 04/23/20 Page 6 of 13



       to dictate the choice of testing to determine his blood alcohol level. Further,
       contrary to what Defendant argues, the limited duty to collect evidence as
       described in Ware does not supply a basis for requiring an officer to agree to
       blood testing when a DWI suspect refuses a breath test.
                That said, we recognize that “if [a] driver’s blood is not preserved for
       testing, critical evidence ... is irretrievably lost, and a question arises as to whether
       due process was violated.” For that reason, “a person accused of DWI who takes
       the test ordered by the arresting officer then has a right to take an additional test of
       his own choosing, and to thereafter challenge any disparate results. This right,
       however, does not permit the person to refuse the initial test ordered by the
       officer; instead, it gives the person the option of additional testing once he has
       already submitted to the option chosen by the officer. Id. Hence, . . . Officer
       Rody was under no obligation under Ware to collect a blood sample from
       Defendant in this case. Rather, if Defendant wanted to ensure that such evidence
       would be available to him for use in his defense, he should have taken the breath
       test and then exercised his right to an independent blood test as provided for by law.

(Doc. 10-1, at 47-49) (citations omitted). The New Mexico Supreme Court denied certiorari.

       This Court can discern no unreasonable application of clearly established federal law.

Due process “requires criminal prosecutions [to] comport with prevailing notions of fundamental

fairness.” California v. Trombetta, 467 U.S. 479, 485 (1984). Among other rights, criminal

defendants must “be afforded a meaningful opportunity to present a complete defense,” which

embodies “constitutionally guaranteed access to evidence.” Id. (citation omitted). To that end,

the state government has an affirmative duty to preserve evidence that “might be expected to

play a significant role in the suspect’s defense.” Id. at 488.

       But the United States Supreme Court has not extended any such duty to create and collect

evidence as Kenney suggests here. In fact, Trombetta, the primary case Kenney cites, stands for

the proposition that the police are under no affirmative duty to take steps to gather potentially

exculpatory evidence on behalf of a defendant. Id. In any event, as the name suggests, due

process mandates fairness in procedures, not outcomes. Here, as the NMCA highlighted, the

Implied Consent Act gave Kenney the option of a blood test, contingent upon Kenney agreeing

to the breath test. Kenney, however, refused a breath test. Kenney’s tactical decision to forego a




                                                                                            Page 6 of 13
       Case 1:18-cv-01163-JCH-KRS Document 12 Filed 04/23/20 Page 7 of 13



breath test thereby extinguishing his right to an independent blood test does not implicate due

process. The NMCA’s holding under Ware therefore did not contravene clearly established due

process rights under the federal Constitution. 1

                  2.       Evidentiary Hearing

         Following trial, Kenney requested an evidentiary hearing demanding that the prosecutor

prove the validity of each of his prior DWI convictions by a preponderance of the evidence and

using procedures akin to those under New Mexico Habitual Offender Act. 2 Kenney recognized

“that existent law does not require the State to meet such an evidentiary burden,” but argued “the

legal context has changed” meaning “the penalties for DWI have increased markedly . . .

especially with respect to the step up in penalty from a DWI 7th to 8th.”3 (Doc. 10-1, at 9). The

trial court orally denied this request. It did, however, consider Kenney’s seven previous

convictions and determined one did not qualify. Thus, the trial court sentenced Kenney as a

seven-time offender and imposed a custodial term of three years and two years of parole. As on

direct appeal, Kenney asserts due process required the trial court to hold an evidentiary hearing

and hold the prosecutor to a preponderance-of-the-evidence burden of proving the validity of the

prior convictions.




1
  To the extent Kenney raises a Fourth Amendment challenge, the Court agrees with Respondents that Stone v.
Powell, 428 U.S. 465, 482 (1976) precludes habeas relief where the state court provided the petitioner “an
opportunity for full and fair litigation[.]” Kenney does not offer any argument on this point, and the Court observes
that Kenney took advantage of filing a motion on the point and appealing the trial court’s adverse determination.
2
  This Act allows the trial court to increase a basic sentence based on a defendant’s commission of certain types of
felonies in the past and requires a hearing if the defendant denies committing the past offenses. See N.M. Stat. Ann.
§§ 31-18-17 & 33-18-20.
3
  . Like many states, New Mexico employs a graduated sentencing scheme for DWI recidivists. See N.M. Stat.
Ann. § 66-8-102(E) – (K) (2016). While the third DWI offense remains a misdemeanor, subsequent convictions
constitute felonies. As is relevant there, the penalty associated with a seventh conviction, a third-degree felony, is “a
term of imprisonment of three years, two years of which shall not be suspended, deferred or taken under
advisement.” Id. An eighth or subsequent offense carries “a term of imprisonment of twelve years, ten years of
which shall not be suspended, deferred or taken under advisement.” Id.


                                                                                                            Page 7 of 13
     Case 1:18-cv-01163-JCH-KRS Document 12 Filed 04/23/20 Page 8 of 13



       In its notice proposing to summarily affirm the district court and incorporated into its

memorandum opinion, the NMCA rejected Kenney’s claim:

               Our case law is very clear that the differences between sentencing for
       prior DWIs and prior felonies under the [Habitual Offender Act] are significant,
       and for this reason, attempts to analogize the two statutory provisions have been
       unsuccessful. Among the differences, we have pointed out that in the context
       of DWIs, extra punishment is tied to recurrence of the offense as a form of pure
       punishment and deterrence, whereas with enhanced sentences for other crimes,
       harsher sentences are merited because of the failure to reform. Additionally,
       under the HOA, a defendant can receive an habitual sentence which is much
       more severe than the sentence for the principal crime committed. The same sort
       of punitive baggage is not at play under the DWI sentencing provisions because
       sentences based on repeat convictions do not impose a separate sentence on top
       of a basic sentence. Instead, repetition of offense is accounted for by increasing
       the basic punishment per numbered conviction.
               In State v. Diaz, we noted yet another difference—“sentencing for DWI
       does not entail a proceeding that is separate and apart from the DWI case itself.”
       “Habitual offender enhancements, on the other hand, despite the mandatory
       tone of the statute, are not automatically included in any sentence imposed on
       a defendant.” Considering the noted differences in structure and purpose, we
       do not find persuasive Defendant's argument that the district court erred by
       failing to grant Defendant's request that the protections and procedures in place
       for habitual offender proceedings be followed in this case.

(Doc. 10-1, at 47-49) (citations omitted). The New Mexico Supreme Court denied certiorari.

       Kenney is not entitled to habeas relief in this Court. The NMCA’s analysis and more

generally New Mexico’s enhanced sentencing scheme fall outside the purview of Section

2254. See Dority v. Farris, 560 F. App'x 786, 790 (10th Cir. 2014) (explaining that a state

court’s “application or misapplication of the state’s sentence enhancement is a matter of

state law that is not cognizable in a habeas proceeding”) (citing Estelle v. McGuire, 502 U.S.

62, 67-68 (1991)). Even construing his claim more broadly, Kenney implicitly concedes

that he received at least some process. By way of a supplemental information Kenney

received notice of the particular prior convictions the prosecutor intended to use to obtain an

enhanced sentence and the trial court held a separate sentencing hearing. To be sure, the




                                                                                        Page 8 of 13
       Case 1:18-cv-01163-JCH-KRS Document 12 Filed 04/23/20 Page 9 of 13



trial court rejected one of Kenney’s previous convictions, which reduced Kenney’s potential

sentence by nine years. Compare N.M. Stat. Ann. § 66-8-102(J) with § 66-8-102(K).

        Although the trial court denied Kenney the process he wanted, Kenney cites to, and

Court could find, no clearly established federal authority that due process requires an

evidentiary hearing where the prosecution must prove validity of past DWI convictions to

determine the sentence for a subsequent DWI offense. To the contrary, the Supreme Court

has upheld recidivist statutes placing the entire burden of proof on a criminal defendant to

demonstrate a past conviction’s invalidity. See Parke v. Raley, 506 U.S. 20, 33-34 (1992)

(observing that, consistent with due process, federal recidivism statutes may properly place on

the defendant the entire burden of proving the invalidity of a prior conviction). On the record

before it, the Court cannot say that the NMCA unreasonably or incorrectly applied federal

law.

        B.     Right to Testify

        Kenney contends that he was denied the right to testify on his own behalf. On direct

appeal, the NMCA disagreed in the same order discussed above proposing to summarily

affirm and later incorporated into a memorandum opinion:

                Prior to trial, Defendant filed a motion in limine asking that the district
        court "exclude impeachment evidence of prior felony convictions . . . in the
        event [Defendant] chooses to testify.” Because Defendant was charged with
        DWI in this case, he argued that the use of his several prior DWI convictions
        to impeach his credibility would be unduly prejudicial. This motion was
        apparently orally denied. At trial, Defendant chose not to testify-in large part
        because of “the danger of the jury learning that he had been previously
        convicted for DWI” and the potential for misuse of that information. As a
        result, Defendant contends that his right to testify in his own defense was
        unfairly infringed upon.
                [E]ven if he had preserved this issue, . . .his argument is without merit.
        We addressed a very analogous situation in State v. Massengill. In that case,
        the defendant chose not to testify after the trial court ruled that a prior
        conviction would be admissible for impeachment purposes if he took the stand.




                                                                                       Page 9 of 13
     Case 1:18-cv-01163-JCH-KRS Document 12 Filed 04/23/20 Page 10 of 13



       The defendant argued that the ruling deprived him of his right to testify in his
       own defense. In rejecting the argument, we explained:
              although an accused may hesitate to take the witness stand if his
              past criminal record is such that his credibility will probably be
              completely destroyed in the eyes of the jury . . .this in no way
              impairs his right against self-incrimination, his right not to be
              deprived of his life, liberty or property without due process of
              law, nor his right to a public trial by an impartial jury.
       Consistent with Massengill, we . . .reject Defendant’s argument and affirm
       with respect to this issue.

(Doc. 10-1, at 47-49) (citations omitted). The New Mexico Supreme Court declined to review

this decision.

        The Court agrees with the NMCA. In rejecting Kenney’s argument, the NMCA

accurately stated and applied federal law. Although the Sixth Amendment guarantees a

defendant the right to testify, it does not shield him against otherwise valid impeachment

evidence. See Harris v. New York, 401 U.S. 222, 225 (1971) (explaining prosecution entitled to

impeach a testifying defendant as any other witness by resort to “the traditional truth-testing

devices of the adversary process.”). In any event, Kenney’s refusal to testify is dispositive.

Where the defendant does not take the stand, it is impossible to assess the “possible harm

flowing from a district court's in limine ruling permitting impeachment by a prior conviction.”

Luce v. United States, 469 U.S. 38, 41-42 (1984). Speculation arises because a pretrial decision

admitting past offenses is subject to change as the evidence at trial develops. Id. (explaining

change may occur “if the actual testimony differs from what was . . . in [a party’s] proffer” and

“even if nothing unexpected happens . . . the district judge is free . . to alter a previous in limine

ruling”). Thus, whether the trial court here “would have allowed [the prosecution] to attack

petitioner's credibility at trial by means of the prior conviction” amounts to “a matter of

conjecture.” Id. Kenney has therefore not demonstrated an entitlement to habeas relief.




                                                                                           Page 10 of 13
     Case 1:18-cv-01163-JCH-KRS Document 12 Filed 04/23/20 Page 11 of 13



       C.      Ineffective Assistance of Counsel

       Kenney asserts his trial attorney rendered constitutionally ineffective assistance when

counsel failed to introduce at trial (1) a note from his doctor, and (2) a copy of N.M Stat. Ann. §

66-8-111(A). In summarily denying Kenney’s application of postconviction relief, the trial court

determined both contentions were “factually insufficient” and failed to “state a claim for which

relief can be granted.” (Doc. 10-2, 62). The New Mexico Supreme Court declined to review the

trial court’s denial of Kenney’s collateral challenge.

       When a state inmate “alleges ineffective assistance of counsel, deference exists both in

the underlying constitutional test (Strickland) and the AEDPA’s standard for habeas relief,

creating a ‘doubly deferential judicial review.’” Harris v. Sharp, 941 F.3d 962, 973-74 (10th Cir.

2019) (quoting Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)). In applying this double

deference, the Court asks whether there is any reasonable argument that counsel satisfied

Strickland's deferential standard.” Ellis v. Raemisch, 872 F.3d 1064, 1084 (10th Cir. 2017)

(citation omitted). Strickland v. Washington, 466 U.S. 668, 692 (1984), of course requires the

petitioner to show not only a deficiency in the representation but also prejudice. Prejudice means

“a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694.

       Here, Kenney has not carried his burden. In the note, Kenney’s treating physician, Vance

Zachary, M.D. explained “Kenney is a patient of ours at Lovelace Southwest Medical Associates

Westside Clinic” and had been so for a year as of April 6, 2017. Dr. Zachary observed Kenney

is “being treated for chronic low back pain” and opined “Kenney may not be able to easily do the

maneuvers for a field sobriety test due to his back problems.” Section 66-8-111(A) of the New

Mexico Statutes, the provision Kenney wanted his lawyer to introduce into evidence at trial,




                                                                                         Page 11 of 13
      Case 1:18-cv-01163-JCH-KRS Document 12 Filed 04/23/20 Page 12 of 13



authorizes a law enforcement officer to obtain a warrant for chemical testing of an arrestee in

DWI cases involving “great bodily harm” where the arrestee refuses to submit to testing.

       Contrary to Kenney’s argument, the doctor’s note was not exculpatory. Dr. Zachary’s

letter was equivocal at best—Kenney’s back problems might make performance of field sobriety

tests difficult. Similar information was already before the jury. Officer Rody testified that

Kenney blamed his back and the weather conditions for his inability to complete the tests. More

significantly, Kenney’s back problems do not speak to his refusal to perform alternative sobriety

tests that required no motor skills or physical exertion at all, counting and reciting the alphabet.

As for the statute, even assuming a copy of the law should be admitted into evidence, the

provision Kenney cited only applies where great bodily injury is involved, not his case where no

such injury was implicated. Thus, there is no reasonable probability of a different outcome on

these facts even assuming deficient lawyer performance in the first place. As above, Kenney

fails to show an entitlement to habeas relief.   `

IV.    CONCLUSION

       For the reasons stated above, Kenney has not demonstrated that the state courts

unreasonably applied federal law or made an unreasonable determination of the facts in

upholding his convictions. Kenney therefore is not entitled to relief under 28 U.S.C. § 2254.

       IT IS, THEREFORE, RECOMMENDED that Kenney’s petition for a writ of habeas

corpus under 28 U.S.C. § 2254 (Doc. 1) be DENIED and this matter DISMISSED with

prejudice.


                                                       _____ _____________________
                                                       KEVIN R. SWEAZEA
                                                       UNITED STATES MAGISTRATE JUDGE
       WITHIN FOURTEEN (14) DAYS AFTER A PARTY IS SERVED WITH A COPY OF THESE
PROPOSED FINDINGS AND RECOMMENDED DISPOSITION, THAT PARTY MAY, PURSUANT TO 28
U.S.C. § 636(B)(1), FILE WRITTEN OBJECTIONS TO SUCH PROPOSED FINDINGS AND



                                                                                          Page 12 of 13
    Case 1:18-cv-01163-JCH-KRS Document 12 Filed 04/23/20 Page 13 of 13



RECOMMENDED DISPOSITION. A PARTY MUST FILE ANY OBJECTIONS WITH THE CLERK OF
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO WITHIN THE
FOURTEEN (14) DAY PERIOD ALLOWED IF THAT PARTY WANTS TO HAVE APPELLATE REVIEW
OF THE PROPOSED FINDINGS AND RECOMMENDED DISPOSITION. IF NO OBJECTIONS ARE
FILED, NO APPELLATE REVIEW WILL BE ALLOWED. PURSUANT TO FED. R. CIV. P. 72(B)(2), A
PARTY MAY RESPOND TO ANOTHER PARTY’S OBJECTIONS WITHIN FOURTEEN (14) DAYS
AFTER BEING SERVED WITH A COPY OF THE OBJECTIONS.




                                                                         Page 13 of 13
